DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Black (US 10,722,775). 
Regarding claim 1, Black discloses an autonomous physical activity assistance system, comprising:
	a body condition monitoring unit 125, 400, configured to obtain body condition data of a user 500 (column 6, lines 16-35, col. 18, l. 58-64); and
	an autonomous companion unit 100 that is configured to automatically move alongside the user and guide the user (c. 10, l. 44-60), the autonomous companion unit comprising:

	a plurality of sensors 102, 114, 108, physically connected to the transporting subunit, and configured to obtain surroundings data associated with the autonomous companion unit (c. 5, l. 4-17);
	a controller subunit 110 in communication with the transporting subunit, the plurality of sensors, and the body condition monitoring unit (figure 7), and configured to:
	receive the surroundings data from the plurality of sensors (c. 5, l. 4-17); 
wirelessly receive the body condition data from the body condition monitoring unit (c. 6, l. 16-35, c. 18., l. 58-64, figure 7); and 
control the transporting subunit to move the autonomous companion unit according to a target movement plan, the target movement plan including a target route (c. 8, l. 18-32) and a target speed profile (c. 9, l. 5-20), which are based on a preliminary movement plan, the surroundings data, and the body condition data (c. 8, l. 18-32, c. 9, l. 5-20, c. 10, l. 11-43). 
Regarding claim 2, Black discloses a physical activity management unit 600, 604, configured to: provide the preliminary movement plan, which includes a preliminary route and a preliminary speed profile (c. 9, l.4-20).
Regarding claim 3, Black discloses wherein the surroundings data and the body condition data are obtained in real- time (c. 4, l.44-52, c. 9, l. 30-44).
Regarding claim 4, Black discloses wherein the controller subunit is further configured to adjust the preliminary route and the preliminary speed profile in real-time to provide the target route and target speed profile based on the surroundings data and the body condition data (c. 4, l.44-52, c. 9, l. 4-44).
Regarding claim 5, Black discloses wherein the physical activity management unit is further configured to store the target movement plan in a database (c. 16, l. 20-41, c. 21, l. 34-53).
Regarding claim 6, Black discloses the plurality of sensors include at least two or more of: a GPS sensor 130 (c. 15, l. 60-67), an odometry sensor, a depth camera, or an angle sensor (c. 5, l. 18-48).
Regarding claim 7, Black discloses wherein the controller subunit or the physical activity management unit is further configured to determine a speed of the autonomous companion unit based on the surroundings data (c. 9, l. 4-20, c. 10, l. 11-43); and the physical activity management unit is configured to determine the target movement plan based on the speed of the autonomous companion unit, the surroundings data and the body condition data (c. 9, l. 4-20, c. 10, l. 11-43).
Regarding claim 8, Black discloses wherein the controller unit or the physical activity management unit is further  configured to generate a digital map of an area 
Regarding claim 9, Black discloses wherein: the autonomous companion unit further comprises: an interaction subunit 118, which is configured to display contents including the digital map (c. 7, l. 48- c. 8, l. 5).
Regarding claim 10, Black discloses wherein the interaction subunit is further configured to interact with the user to inform the user about the target movement plan (c. 7, l. 48- c. 8, l. 5).
Regarding claim 11, Black discloses wherein the controller subunit is further configured to receive user instructions from the user through the interaction subunit (c. 19, l. 33-38).
Regarding claim 12, Black discloses wherein the controller subunit is further configured to determine the target movement plan based on the preliminary movement plan, the surroundings data, the body condition data, and the user instruction (c. 8, l. 18-32, c. 9, l. 5-20, c. 10, l. 11-43, figure 8).
Regarding claim 13, Black discloses wherein the controller subunit is further configured to transmit the user instruction to the physical activity management unit 600, 604 (figure 5, c. 25, l. 11-20).
Regarding claim 14, Black discloses wherein the body condition data includes at least one of a heart rate, a blood pressure, a blood oxygen level, or a blood sugar level (c. 18, l. 58-64). 
Regarding claim 15, Black discloses wherein to provide the preliminary movement plan, the physical activity management unit is configured to: obtain personal information of the user, the personal information of the user including at least one of an age, a height, a weight, or a gender of the user (c. 4-20); obtain a template movement plan (baseline data) based on the personal information of the user, determine a template body condition data corresponding to the template movement plan based on the personal information of the user; compare (c. 9, l. 9) the template body condition data with the body condition data; and determine the preliminary movement plan based on the comparison result between the template body condition data and the body condition data (c. 9, l.4-20).
Regarding claim 16, Black discloses wherein the controller subunit includes a mobile device (c. 4, l. 53-64).
Regarding claim 17, Black discloses a method implemented on a computing device having at least one processor, at least one storage medium, and a communication platform connected to a network, the method comprising: 
automatically moving an autonomous companion unit 100 alongside a user 500 (c. 10, l. 44-60) and guide the user according to a target movement plan, wherein the 
receiving Surroundings data associated with the user from a plurality of sensors 102, 114, 108, of the autonomous companion unit (c. 5, l. 4-17); 
receiving body condition data associated with the user from a body condition monitoring unit 125, 400 (c. 6, l. 16-35, c. 18., l. 58-64, figure 7); and 
determining the target movement plan based on a preliminary movement plan, the surroundings data, and the body condition data (c. 8, l. 18-32, c. 9, l. 5-20, c. 10, l. 11-43).
Regarding claim 18, Black discloses providing a preliminary movement plan by a physical activity management unit, which includes a preliminary route and a preliminary speed profile (c. 9, l. 4-20); receiving the surroundings data and the body condition data in real-time (c. 4, l.44-52, c. 9, l. 30-44); and adjusting the preliminary route and the preliminary speed profile in real- time to provide the target route and target speed profile based on the surroundings data and the body condition data (c. 4, l.44-52, c. 9, l. 30-44, c. 9, l. 4-20). 
Regarding claim 19, Black discloses determining a speed of the autonomous companion unit based on the surroundings data by the physical activity management unit (c. 4, l. 35-43); and determining the target movement plan based on the speed of the autonomous companion unit, the surroundings data and the body condition data (c. 
Regarding claim 20, Black discloses wherein the providing the preliminary movement plan includes: obtaining personal information of the user, the personal information of the user including at least one of an age, a height, a weight, or a gender of the user (c. 4-20); obtaining a template movement plan (baseline data) based on the personal information of the user, determining a template body condition data corresponding to the template movement plan based on the personal information of the user; comparing (c. 9, l. 9) the template body condition data with the body condition data; and determining the preliminary movement plan based on the comparison result between the template body condition data and the body condition data (c. 9, l.4-20).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH V LA whose telephone number is (571)272-2970. The examiner can normally be reached 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 
							/ANH V LA/                                                                                     Primary Examiner, Art Unit 2684                                                                                                      

ANH V. LA
Primary Examiner
Art Unit 2684



Al
March 24, 2022